                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

TAMMY ELIZABETH STROTHER                                                            PLAINTIFF


vs.                                  Civil No. 6:18-cv-06116

COMMISIONER, SOCIAL
SECURITY ADMINISTRATION                                                            DEFENDANT

                                            ORDER

       Pending now before the Court is Plaintiff’s Motion for Attorney’s Fees Pursuant to the

Equal Access to Justice Act (“EAJA”). ECF No. 18. Defendant has responded to this Motion,

and Defendant raises no objections to this Motion. ECF No. 21. The Parties have consented to

the jurisdiction of a magistrate judge to conduct any and all proceedings in this case, including

conducting the trial, ordering the entry of a final judgment, and conducting all post-judgment

proceedings. ECF No. 5. Pursuant to this authority, the Court issues this Order.

1.     Background:

       On November 19, 2018, Tammy Elizabeth Strother (“Plaintiff”) appealed to the Court from

the Secretary of the Social Security Administration’s (“SSA”) denial of her request for disability

benefits. ECF No. 1. On October 16, 2019, Plaintiff’s case was reversed and remanded pursuant

to sentence four of 42 U.S.C. § 405(g). ECF Nos. 16-17.

       On January 10, 2020, Plaintiff filed this Motion. ECF No. 18. With this Motion, Plaintiff

requests an award of $4,814.79 under the EAJA. Id. This includes 4.42 hours from 2018 at an

hourly rate of $193.47, 17.96 hours from 2019 at an hourly rate of $197.92, and 2 hours from 2020
at an hourly rate of $202.50. Id. Defendant has responded and has no objections to this Motion.

ECF No. 21.

2.     Applicable Law:

       Pursuant to the EAJA, 28 U.S.C. § 2412(d)(1)(A), a court must award attorney's fees to a

prevailing social security claimant unless the Secretary’s position in denying benefits was

substantially justified. The Secretary has the burden of proving that the denial of benefits was

substantially justified. See Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir.1986) (“The Secretary

bears the burden of proving that its position in the administrative and judicial proceedings below

was substantially justified”). An EAJA application also must be made within thirty days of a final

judgment in an action, See 28 U.S.C. § 2412(d)(1)(B), or within thirty days after the sixty day time

for appeal has expired. See Shalala v. Schaefer, 509 U.S. 292, 298 (1993).

       An award of attorney’s fees under the EAJA is appropriate even though, at the conclusion

of the case, the plaintiff’s attorney may be authorized to charge and to collect a fee pursuant to 42

U.S.C. § 406(b)(1). Recovery of attorney’s fees under both the EAJA and 42 U.S.C. § 406(b)(1)

was specifically allowed when Congress amended the EAJA in 1985. See Gisbrecht v. Barnhart,

535 U.S. 789, 796 (2002) (citing Pub. L. No. 99-80, 99 Stat. 186 (1985)). The United States

Supreme Court stated that Congress harmonized an award of attorney’s fees under the EAJA and

under 42 U.S.C. § 406(b)(1) as follows:

       Fee awards may be made under both prescriptions [EAJA and 42 U.S.C. §
       406(b)(1)], but the claimant’s attorney must “refun[d] to the claimant the amount
       of the smaller fee.”. . .“Thus, an EAJA award offsets an award under Section
       406(b), so that the [amount of total past-due benefits the claimant actually receives]
       will be increased by the . . . EAJA award up to the point the claimant receives 100
       percent of the past-due benefits.”
Id. Furthermore, awarding fees under both acts facilitates the purposes of the EAJA, which is to

shift to the United States the prevailing party’s litigation expenses incurred while contesting

unreasonable government action. See id.; Cornella v. Schweiker, 728 F.2d 978, 986 (8th Cir.

1984).

         The statutory ceiling for an EAJA fee award is $125.00 per hour. See 28 U.S.C. §

2412(d)(2)(A). A court is only authorized to exceed this statutory rate if “the court determines

that an increase in the cost of living or a special factor, such as the limited availability of qualified

attorneys for the proceedings involved, justifies a higher fee.” Id. A court may determine that

there has been an increase in the cost of living, and may thereby increase the attorney’s rate per

hour, based upon the United States Department of Labor’s Consumer Price Index (“CPI”). See

Johnson v. Sullivan, 919 F.2d 503, 504 (8th Cir. 1990). See also General Order 39 (“Attorney’s

Fees Under the Equal Access to Justice Act”).

3.       Discussion:

         In the present action, Plaintiff’s case was remanded to the SSA. ECF Nos. 16-17.

Defendant does not contest Plaintiff’s claim that she is the prevailing party and does not oppose

her application for fees under the EAJA. ECF No. 21. The Court construes the lack of opposition

to this application as an admission that the government’s decision to deny benefits was not

“substantially justified” and that Plaintiff is the prevailing party.

         Plaintiff requests a total award of $4,814.79. ECF No. 18. This includes 4.42 hours from

2018 at an hourly rate of $193.47, 17.96 hours from 2019 at an hourly rate of $197.92, and 2 hours

from 2020 at an hourly rate of $202.50. Id. Defendant has raised no objections to Plaintiff’s

Motion or her requested fees. These attorney hourly rates are authorized by the EAJA as long as
the CPI-South Index justifies these enhanced rates. See General Order 39. See also 28 U.S.C. §

2412(d)(2)(A); Johnson, 919 F.2d at 504. In the present action, the Court finds the CPI-South

Index authorizes $193.47 for work performed in 2018; $197.92 for work performed in 2019; and

$202.50 for work performed in 2020. Thus, the Court awards those hourly rates.

       As a final point, Ratliff requires that attorney’s fees be awarded to the “prevailing party”

or the litigant. See Astrue v. Ratliff, 560 U.S. 586 (2010). Thus, these fees must be awarded to

Plaintiff, not to Plaintiff’s attorney. However, if Plaintiff has executed a valid assignment to

Plaintiff’s attorney of all rights in an attorney’s fee award and Plaintiff owes no outstanding debt

to the federal government, the attorney’s fee may be awarded directly to Plaintiff’s attorney.

4.     Conclusion:

       Based upon the foregoing, the Court awards Plaintiff $4,814.79 pursuant to the EAJA, 28

U.S.C. § 2412. This includes 4.42 hours at an attorney hourly rate of $193.47 for work performed

in 2018; 17.96 hours at an attorney hourly rate of $197.92 for work performed in 2019; and 2.0

hours at an attorney hourly rate of $202.50 for work performed in 2020.

       ENTERED this 11th day of February 2020.
                                                             /s/ Barry A. Bryant
                                                             HON. BARRY A. BRYANT
                                                             U. S. MAGISTRATE JUDGE
